DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,897,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application comprise essentially the same subject matter but broad in scope with respect to the parent patent. For example, the instant application independent claims include “each power amplifier connected to two supply voltages” where the similar claim element of the parent patent exhibits “each power amplifier switchably connected to at least two bias voltages provide by at least two separate power supplies”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-6, 8-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. US 2014/0248843 in view of Zihir et al. US 2019/0221947.
As to claim 2, Johansson teaches a system and method of power tracking in a wireless transmission system with an antenna array (figure 2, paragraphs 0017-0018apparatus to feed an antenna array), comprising:
for each array element of the antenna array, providing a corresponding power amplifier to feed the array element each power amplifier connected to two supply voltages to implement power level handling capability with two power levels (figures 2 and 3, paragraphs 0017-0024, tapering control unit 205 to provide control signals Sbn for providing supply voltages/ bias to a plurality of power amplifiers, each power amplifier coupled to and antenna array element; power capability of the power amplifier can be regulated between a maximum and minimum value),
for each power amplifier providing a switch configured to either connect the power amplifier with a first supply voltage of the two supply voltages and correspondingly disconnect the power amplifier from a second supply voltage of the two sypply voltages or disconnect the power amplifier from the first supply voltage and correspondingly connect the power amplifier with the second supply voltage (figures 2 and 3, paragraph 0019-0020 and 0025-0027, the tapering control unit 205 is adapted to provide control signals Sbn to control the bias settings of the respective power amplifiers according to the tapering function that is being provided between the feed signals sent to the N antenna elements),
adjusting transmitted power of the power amplifiers according to a spatially based amplitude tapering of the antenna array (figures 2 and 3, paragraphs 0020-0023 and 0029-0032, a 
for each power amplifier, supplying the power amplifier with the first supply voltage or the second supply voltage by correspondingly closing or opening the switch provided with the power amplifier, such that a maximum power handled by the power amplifier is substantially equal to or higher than the transmitted power of the power amplifier (figure 2, paragraph 0020 and 0027, the supply voltage/ bias is adaptively controlled and individually supplied to each power amplifier to fit the power capability need created by the tapering function; the power capability of each power amplifier can be regulated between a maximum and a minimum value where a high power capability requires a high supply voltage and vice versa).
	Johansson teaches the tapering control unit 205 is adapted to individually control the voltage/ bias setting to each of the power amplifiers based on the tapering function, figure 3, paragraphs 0019-0020 but is silent to supplying the power amplifiers with a first or second supply voltage by correspondingly closing or opening a switch provided with the power amplifier.
Zihir teaches a phased antenna array where the desired beam is generated by setting gain values in a number of K channels comprising a power amplifier with corresponding antenna to shape the beam and side lobes of multiple beams where gain values are set using different bias current control settings to allow tapering with lower power consumption, figures 1, 11A-11D, paragraph 0078. Each power amplifier 200 comprises a programmable reference current weighting structure 202 comprising a plurality of parallel transistors coupled to the supply voltage VDD and the input to a cascade power amplifier 204, figures 13 and 14, paragraphs 
	Since Johansson teaches the supply voltage to each power amplifier is adapted to match the particular needs, the radiation distribution of a particular tapering function, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to realize the programmable switched bias control of Zihir applied to the tapering control unit of Johansson thereby increasing power efficiency in the power amplifiers. 

As to claim 3 with respect to claim 1, Zihir of Johansson modified teaches wherein the supplying the power amplifier is such that at least one power amplifier has a bias point different from bias points of all other power amplifiers (paragraphs 0078-0083, the current/ voltage bias to each individual power amplifier is varied to support the selected signal taper to achieve the desired radiation distribution).

As to claim 4 with respect to claim 2, Johansson teaches wherein, for each power amplifier supplying the power amplifier with the first supply voltage comprises providing the power amplifier with a first level of maximum power handled by the power amplifier, supplying the power amplifier with the second supply voltage comprises providing the power amplifier with a second level of maximum power handled by the power amplifier; and selection between 

As to claim 5 with respect to claim 3, Johansson teaches wherein the amplitude tapering has a tapering configuration with a maximum in a center of the antenna array and tapering away from the center of the antenna array (paragraph 0002, 0016-0018 and 0024-0025, , the function of the tapering network is to feed each antenna element of each transmitting element 201n with the same or different amplitudes and/ or phases in order to shape the combined antenna beam that is emitted from a center or side position on the surface of the antenna array).

As to claim 6 with respect to claim 5, Johansson teaches wherein the tapering configuration is symmetrical in one or more dimensions with respect to the center of the antenna array (paragraph 0002, 0016-0018 and 0024-0025, , the function of the tapering network is to feed each antenna element of each transmitting element 201n with the same or different amplitudes and/ or phases in order to shape the combined antenna beam that is emitted from a center or side position on the surface of the antenna array).

an antenna matrix having a plurality of antenna elements).

As to claim 9 with respect to claim 3, Johansson teaches wherein the antenna array is divided into a plurality of sub-arrays; and the method is applied to each sub-array of the plurality of the sub-arrays (paragraph 0016, (figure 2, paragraphs 0016 and 0024, any form of antenna array that comprises a plurality of N transmitting elements 201-201n an antenna matrix having a plurality of antenna elements; a plurality of  transmitting unit and corresponding antenna element of the antenna array may comprise an antenna sub-array).

As to claim 10 with respect to claim 3, Johansson teaches wherein the supplying the power amplifier is dynamically performed in a range of 100 us to 10 ns and in correspondence with set operational conditions (paragraph 0018, the tapering function is configured according to a particular application of an antenna array and may be configured for one type of tapering function and/ or dynamically configured during use for example when the apparatus is required to perform a different tapering function).

As to claim 11 with respect to claims 2, Zihir of Johansson modified teaches wherein the maximum power handled by the power amplifier is selected from ‘n’ different power levels, wherein ‘n’ is an integer larger or equal to 2 and smaller than or equal to a number of array elements of the antenna array (figure 14, paragraph 0083, the programmable reference current 

As to claims 12 and 19, Johansson teaches a wireless transmission system comprising: 
an antenna array (figure 2, paragraph 0016, any form of antenna array that comprises an antenna matrix having a plurality of antenna elements),
a plurality of power amplifiers, each power amplifier of the plurality of the power amplifiers feeding a corresponding antenna of the antenna array (figure 2, paragraph 0016-0017, a tapering control unit 205 to control a plurality of transmitting elements 201n, each comprising a power amplifier, each to feed an antenna element), and
a plurality of switch blocks connected to the plurality of power amplifiers, each switch block comprising a plurality of switches to switchably and independently connect a given power amplifier to one of two or more supply voltages, (figures 2 and 3, paragraphs 0017-0024, a plurality of transmitting elements 201n, each comprising a power amplifier coupled to and antenna array element; power capability of the power amplifier can be regulated between a maximum and minimum value),wherein:
the plurality of power amplifiers are configured to transmit power according to a spatially- based amplitude tapering of the antenna array (figures 2 and 3, paragraphs 0020-0023 and 0029-0032, a tapering control unit 205 provides control signals for each of the N transmitting elements to control the supply voltage/ bias settings of respective power amplifiers according to a tapering function),

Johansson teaches the tapering control unit 205 is adapted to individually control the voltage/ bias setting to each of the power amplifiers based on the tapering function, figure 3, paragraphs 0019-0020 but is silent to supplying the power amplifiers with a first or second supply voltage by correspondingly closing or opening a switch provided with the power amplifier.
Zihir teaches a phased antenna array where the desired beam is generated by setting gain values in a number of K channels comprising a power amplifier with corresponding antenna to shape the beam and side lobes of multiple beams where gain values are set using different bias current control settings to allow tapering with lower power consumption, figures 1, 11A-11D, paragraph 0078. Each power amplifier 200 comprises a programmable reference current 
	Since Johansson teaches the supply voltage to each power amplifier is adapted to match the particular needs, the radiation distribution of a particular tapering function, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to realize the programmable switched bias control of Zihir applied to the tapering control unit of Johansson thereby increasing power efficiency in the power amplifiers. 

As to claim 13 with respect to claim 12, Zihir of Johansson modified teaches wherein the plurality of power amplifiers are configured such that a bias points of at least one power amplifier of the plurality of power amplifiers is different from bias points of all other power amplifiers of the plurality of power amplifiers (paragraphs 0078-0083, the current/ voltage bias to each individual power amplifier is varied to support the selected signal taper to achieve the desired radiation distribution).

As to claim 14 with respect to claim 12, Johansson teaches the amplitude tapering has a tapering configuration with a maximum in a center of the antenna array and tapering away from 


As to claim 15 with respect to claim 12, Johansson teaches  wherein the one of the two or more supply voltages for the given power amplifier depends on a tapering configuration of transmit power of the given power amplifier according to one or more spatial dimensions applied across the antenna array (paragraph 0002, 0016-0018 and 0024-0025, the function of the tapering network is to feed each antenna element of each transmitting element 201n with the same or different amplitudes and/ or phases in order to shape the combined antenna beam that is emitted from a center or side position on the surface of the antenna array).

As to claim 16 with respect to claim 15, Johansson teaches wherein the tapering configuration is symmetrical in one or more dimensions with respect to the center of the antenna array (paragraph 0002, 0016-0018 and 0024-0025, the function of the tapering network is to feed each antenna element of each transmitting element 201n with the same or different amplitudes and/ or phases in order to shape the combined antenna beam that is emitted from a center or side position on the surface of the antenna array).

As to claim 18 with respect to claim 15, Zihir of Johansson modified teaches wherein the maximum power handled by the power amplifier is selected from ‘n’ different power levels, 
As to claim 20 with respect to claim 19, Johansson of Johansson modified teaches a maximum power of the each power amplifier when the switch is in the first state is lower than a maximum power of each power amplifier when the switch is n the second state (figure 2, paragraphs 0026-0027, the power capability of the power amplifier is regulated between a maximum and a minimum value, more power supply is required for high output power capability of each power amplifier and vice versa).

As to claim 21 with respect to claim 19, Johansson teaches the power transmitted by the each power amplifier when the switch is in the first state is configured to be lower than power transmitted by the each power amplifier when the switch is in the second state (paragraphs 0026-0027, the power capability, power efficiency and power transmitted by each amplifier can be adapted according to the tapering function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. US 2014/0248843 and Zihir et al. US 2019/0221947 in view of Lewis US 7,081,851.
As to claim 7 with respect to claim 6 and claim 17 with respect to claim 16, Johansson modified teaches the tapering function may be configured according to a particular application of the antenna array and configure for one type of tapering function and/ or dynamically configured during use to a different tapering function, paragraphs 0017-0018, but is silent to one or more spatial dimensions according to a Taylor window with a set ratio of a main lobe to a first side-lobe in spatial domain.
	Lewis teaches an antenna array comprising an aperture taper to reduce peak radiation pattern sidelobes, column 6, lines 50-67. Lewis discloses a taper family applies to mathematically related adjustment of array element excitation for purposes of adjusting array far field pattern characteristics including a Taylor, Blackman, Hamming, Hanning and Tukey.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to realize a taper as disclosed by Lewis for the radiation distribution of Johansson modified to reduce peak radiation pattern sidelobes as required for the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644